                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          CASE NO. 5:18-CV-075-KDB-DCK

 BENJAMIN REETZ,                                      )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )      ORDER
                                                      )
 LOWE’S COMPANIES, INC.,                              )
 ADMINISTRATIVE COMMITTEE OF                          )
 LOWE’S COMPANIES, INC., and AON                      )
 HEWITT INVESTMENT CONSULTING,                        )
 INC.,                                                )
                                                      )
                Defendants.                           )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the parties’ proposed “Consent Order

For Modified Sealing Procedure For Filing Documents In Connection With Trial Briefing”

(Document No. 219) filed May 27, 2021. The proposed order has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the proposed consent order and the record, and in consultation with Judge

Bell’s chambers, the undersigned will allow the proposed order.

         WHEREAS Plaintiff Benjamin Reetz, Defendants Lowe’s Companies, Inc. and the

Administrative Committee of Lowe’s Companies, Inc., and Defendant Aon Hewitt Investment

Consulting, Inc. (together, the “Parties”) collectively believe that the Parties will be citing to

information designated as “Confidential” or “Highly Confidential” under the Consent Protective

Order (Document No. 68) (“Protective Order”) with their proposed findings of fact and

conclusions of law and pre-trial brief on May 28, 2021.
       WHEREAS the Parties seek an order stating that any Party or non-Party wanting to

permanently seal any of their “Confidential” or “Highly Confidential” information under the

Protective Order filed in any Party’s trial briefing may move the Court to do so in compliance with

applicable case law and the relevant provisions of the Local Rules and the Protective Order by July

30, 2021; and any Party wishing to object or otherwise respond to another Party’s or non-Party’s

motion to seal may do so by August 6, 2021.

       THEREFORE, it is hereby stipulated among the Parties and ordered that all documents

containing any Party’s or non-Party’s information designated as “Confidential” or “Highly

Confidential” under the Protective Order and filed in connection with the Parties’ proposed

findings of fact and conclusions of law and pre-trial briefs be filed provisionally under seal; any

Party or non-Party wishing to permanently seal any of their “Confidential” or “Highly

Confidential” information filed in any Party’s proposed findings of fact and conclusions of law or

pre-trial brief do so in compliance with applicable case law and the relevant provisions of the Local

Rules and the Protective Order by July 30, 2021; and any Party or non-Party wishing to object or

otherwise respond to another Party’s or non-Party’s motion to seal may do so by August 6, 2021.

       SO ORDERED.


                                            Signed: May 28, 2021
Dated: May 27, 2021           Respectfully submitted,

/s/ Kai H. Richter            /s/ Lars C. Golumbic
Kai H. Richter*               Lars C. Golumbic*
Paul J. Lukas*                Sean C. Abouchedid*
Brock J. Specht*              Andrew Salek-Raham*
Mark E. Thomson*              GROOM LAW GROUP, CHARTERED
Patricia C. Dana*             1701 Pennsylvania Ave., NW
NICHOLS KASTER, PLLP          Washington, DC 20006
4700 IDS Center               Telephone: (202) 861-9383
80 South 8th St.              Fax: (202) 659-4503
Minneapolis, MN 55402         lgolumbic@groom.com
Telephone: (612) 256-3200     sabouchedid@groom.com
Fax: (612) 338-4878           asalek-raham@groom.com
krichter@nka.com              *Appearing pro hac vice
lukas@nka.com
bspecht@nka.com               Mark Andrew Nebrig
mthomson@nka.com              MOORE & VAN ALLEN PLLC
pdana@nka.com                 100 N. Tryon St. Ste. 4700
*Appearing pro hac vice       Charlotte, NC 28202
                              Telephone: (704) 331-3602
F. Hill Allen, IV             Fax: (704) 339-5974
THARRINGTON SMITH, LLP        marknebrig@mvalaw.com
P.O. Box 1151
150 Fayetteville St.          Attorneys for Lowe’s Companies, Inc. and
Raleigh, NC 27602             the Administrative Committee of Lowe’s
Telephone: (919) 821-4711     Companies, Inc.
Fax: (919) 829-1583
hallen@tharringtonsmith.com   /s/ Jeffrey A .N. Kopczynski
                              Brian Boyle*
Attorneys for Plaintiffs      Shannon M. Barrett*
                              Deanna M. Rice*
                              O’MELVENY & MYERS LLP
                              1625 Eye St., NW
                              Washington, DC 20006
                              Telephone: (202) 383-5300
                              Fax: (202) 383-5414
                              bboyle@omm.com
                              sbarrett@omm.com
                              derice@omm.com

                              Stuart M. Sarnoff*
                              Edward Moss*
                              Jeffrey A. N. Kopczynski*
                              William Pollak*
    Laura Aronsson*
    O’MELVENY & MYERS LLP
    Times Square Tower
    7 Times Square
    New York, NY 10036
    Telephone: (212) 728-5675
    Fax: (212) 326-2061
    ssarnoff@omm.com
    emoss@omm.com
    jkopczynski@omm.com
    wpollak@omm.com
    laronsson@omm.com
    *Appearing pro hac vice

    Michael G. Adams
    Nicholas H. Lee
    PARKER, POE, ADAMS & BERNSTEIN
    401 South Tryon St., Suite 3000
    Charlotte, NC 28202
    Telephone: (704) 372-9000
    Fax: (704) 334-4706
    mikeadams@parkerpoe.com
    nicholaslee@parkerpoe.com

    Attorneys for Aon Hewitt Investment
    Consulting, Inc.




4
